OPINION OF THE COURT
Kane, J. P.
Respondent Mabel G. Magley is the owner of a mobile home park known as Elms Coach Park, located on Western Avenue in the Town of Guilderland, Albany County. Her grandson, respondent Timothy J. Murray, is the manager of the park and resides there. Lots are rented on a month-to-month basis.
For approximately the last five years, the park has been subject to a purchase option held by Dabil, Ltd. In early May of 1984, Dabil exercised its option to purchase, and as a result thereof, respondents, on May 25, 1984, served notice upon the park’s tenants that their tenancies were being terminated as of June 30, 1984.
Numerous tenants then filed complaints with the Attorney-General’s Bureau of Consumer Frauds and Protection, and thereafter on June 28, 1984, the State of New York, by the Attorney-General, commenced a special proceeding pursuant to subdivision 12 of section 63 of the Executive Law by serving upon respondents a petition and an order to show cause with a temporary restraining order seeking, inter alia, an order enjoining respondents from evicting their tenants.
The petition contained two causes of action. The first alleged illegal acts by virtue of subdivision e of section 233 of the Real Property Law in that respondents failed to offer tenants one-year leases, and the second alleged misrepresentations by respondents to tenants as to their ability to remain in the park in the future, in violation of subdivision 12 of section 63 of the Executive Law. Petitioner requested, inter alia, that: (1) respondents be enjoined from evicting tenants not offered a one-year lease and from engaging in illegal, fraudulent or misleading activities, (2) the notices of termination of tenancy be annulled, and (3) tenants be granted restitution and damages suffered as a result of the illegal, fraudulent or deceptive acts of respondents. *210Special Term denied the petition insofar as it requested that respondents be enjoined from evicting the tenants and transferred the second cause of action to Trial Term for a determination of whether fraud was committed and, if so, the amount of restitution and damages. Petitioner appeals from that part of the order which denied the request to enjoin the evictions, and respondents cross-appealed from that portion transferring the second cause of action to Trial Term.
At the outset, we agree with Special Term’s disposition of the second cause of action of the petition. As that court noted, the alleged fraudulent misrepresentations clearly fell within the provisions of subdivision 12 of section 63 of the Executive Law, and since issues of fact were raised by the pleadings, an evidentiary hearing is necessary (see State of New York v General Motors Corp., 48 NY2d 836, 838).
We now turn to a review of petitioner’s appeal, which seeks review of Special Term’s denial of petitioner’s request for an order enjoining respondents from evicting their tenants.
Petitioner filed its petition pursuant to subdivision 12 of section 63 of the Executive Law, which provides in pertinent part: “Whenever any person shall engage in repeated fraudulent or illegal acts or otherwise demonstrate persistent fraud or illegality in the carrying on, conducting or transaction of business, the attorney general may apply * * * for an order enjoining the continuance of such business activity or of any fraudulent or illegal acts, directing restitution and damages * * * and the court may award the relief applied for or so much thereof as it may deem proper. The word ‘fraud’ or ‘fraudulent’ as used herein shall include any device, scheme or artifice to defraud and any deception, misrepresentation, concealment, suppression, false pretense, false promise or unconscionable contractual provisions. The term ‘persistent fraud’ or ‘illegality’ as used herein shall include continuance or carrying on of any fraudulent or illegal act or conduct. The term ‘repeated’ as used herein shall include repetition of any separate and distinct fraudulent or illegal act, or conduct which affects more than one person.” The statute limits what may be enjoined to the business activity or the fraudulent or illegal acts. The acts petitioner seeks to enjoin here are eviction proceedings, which in and of themselves are neither fraudulent nor illegal. Subdivision 12 of section 63 was intended to prevent the perpetration of ongoing fraud or illegality, but where the act sought to be enjoined is not a violation of law, subdivision 12 of section 63 does not confer the required authority for an inquiry as to such act.
*211Moreover, assuming, arguendo, that petitioner has standing, we are unable to conclude that Special Term abused its discretion in denying petitioner’s request for an injunction. In this regard, petitioner requested an order enjoining respondents from commencing proceedings to evict tenants not offered a one-year lease. Special Term declined to grant this relief upon the ground that the issue presented therein “should be tried and decided within the framework of a RPAPL article 7 proceeding”. As is clear from its decision, Special Term concluded that under the circumstances of this particular case, injunctive relief was not appropriate since the legal and/or factual issues differed as to the various tenants and, therefore, could better be resolved in separate proceedings to which the tenants would be parties. Such a conclusion has a sound basis in the record and should not be disturbed (see Matter of Gerges v Koch, 62 NY2d 84, 94-95).
Further, since the tenants may interpose the undisputed fact that they were not offered one-year leases as defenses in any eviction proceedings (see Lanz v Lifrieri, 104 AD2d 400, 401; A.K.A.B.&E. Mobile Home Rentals v Marshall, 114 Misc 2d 622), and since Special Term did not dismiss claims for restitution and damages within the context of the instant proceeding, the tenants are not irreparably harmed. Specifically, in the context of this proceeding, the State has failed to set forth any injury which would result if the injunction were not granted. On the other hand, respondent Magley and the prospective purchaser could be injured by the issuance of an injunction. Magley is contractually obligated to convey the property constituting Elms Coach Park to an unrelated third party. As asserted by respondents, the granting of an injunction could have prevented the sale. The potential prejudice to Magley and the prospective purchaser is compounded by the fact that, pursuant to section 233 (subd d, par 1) of the Real Property Law, mobile home tenants must be given 90 days to move after a judgment of eviction. Consequently, we are unable to conclude that Special Term abused its discretion by denying petitioner’s application for an injunction.
Finally, contrary to the dissenter’s position, we find no need for a hearing upon petitioner’s application for an injunction. The sole basis for an injunction is that respondents never have offered their tenants a one-year lease. This fact is not disputed. Accordingly, there are no facts to be resolved on the application for an injunction, and Special Term did not abuse its discretion by declining to grant an injunction without holding a hearing. The assertions of fraud and misrepresentation refer to past acts and do not contain any reference to continuing acts; *212thus, petitioner’s and the tenants’ remedy in this proceeding was properly limited to damages and restitution (see 28 NY Jur, Injunctions, § 3).